DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 August 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (US 2014/0144928) in view of Cleland (US 4,488,664) and further in view of Mulligan et al. (US 2008/0185050). Regarding claim 1, Dobbins discloses a housing (64); a first material source (6); a second material source (74); a first fluid line (5 and optionally 7); a second fluid line (72 and optionally 8); a pump system including a first pump (4) having a first rotor and a first platen (see Figs. 3 and 7) which secures the first fluid line between the first rotor and the first platen, and a second pump (9) having a second rotor (55) and a second platen (53); and a first platen lock (see [0074], Figs. 3 and 7), wherein the first platen lock is rotated in a first direction to lock the first platen in a closed position relative to the first rotor. However, the sources being spaced and separate from the housing is not disclosed and the claimed valves are not disclosed. Cleland explains that “supplies of such concentrate can be located remote from their related machines, can be conducted to the machines through small, flexible tubes" (see col. 2, lines 33-37). It would have been obvious to one of ordinary skill in the art to have placed the sources outside the house as taught by Cleland, for example to keep unnecessary items out of valuable retail space. Cleland further teaches valve 111, which can be seen to be rotatable in Fig. 2, and which is located between a supply and pump. Based on this teaching and col. 13 lines 54-68 of Cleland, it would have been obvious to one of ordinary skill in the art to have placed rotatable valves between the sources and pumps.  Motors for rotating the valves are not disclosed.  Mulligan teaches providing a motor (74) to rotate a valve.  It would have been obvious to one of ordinary skill in the art to have automated the valves of Dobbins in view of Cleland by providing motors to rotate the valves as taught by Mulligan for the benefit of automatically stopping a leak (see [0003]-[0006] of Mulligan).  Regarding claim 2, the device comprises a second platen lock (54) wherein the second platen lock is rotated in a second direction to lock the second platen in a closed position relative to the second rotor (see [0069], [0070], Figs. 8a and 8b). Regarding claims 4-15 and 24, see Figs. 8a and 8b and [0069]-[0074] concerning further details of the pumps such as extensions and posts. Regarding claims 16 and 21, controller (24) is disclosed. Regarding claim 17, the first fluid line (5) is in fluid isolation from the second fluid line (72) (see Fig. 7). Regarding claim 18-20, the first fluid line connects to the second fluid line at a location (10) downstream of the first pump and the second pump. Regarding claim 22, sensor (25) for the first platen lock is disclosed. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (US 2014/0144928) in view of Cleland (US 4,488,664) and Bach et al. (US 2015/0300348). Dobbins discloses a housing (64); a first material source (6); a second material source (74); a first fluid line (5 and optionally 7); a second fluid line (72 and optionally 8); a pump system including a first pump (4) having a first rotor and a first platen (see Figs. 3 and 7) which secures the first fluid line between the first rotor and the first platen, and a second pump (9) having a second rotor (55) and a second platen (53); and a first platen lock (see [0074], Figs. 3 and 7), wherein the first platen lock is rotated in a first direction to lock the first platen in a closed position relative to the first rotor and a second platen lock is rotated in the opposite direction (see [0074], Figs. 3 and 7) and a controller (see [0090]) configure to control output of the first and second pumps based on specific material being pumped.  However, the sources being spaced and separate from the housing is not disclosed and the claimed valves are not disclosed. Cleland explains that “supplies of such concentrate can be located remote from their related machines, can be conducted to the machines through small, flexible tubes" (see col. 2, lines 33-37). It would have been obvious to one of ordinary skill in the art to have placed the sources outside the house as taught by Cleland, for example to keep unnecessary items out of valuable retail space. Cleland further teaches valve 111, which can be seen to be rotatable in Fig. 2, and which is located between a supply and pump. Based on this teaching and col. 13 lines 54-68 of Cleland, it would have been obvious to one of ordinary skill in the art to have placed rotatable valves between the sources and pumps. Absolute encoders are not disclosed.  Bach teaches providing pumps with absolute encoders (see [0049]) in communication with a controller.  It would have been to have provided the pumps of the prior art with encoders to increase accuracy of dispensing.  
Allowable Subject Matter
Claim 23 is allowed.
Response to Arguments
Mulligan et al. (US 2008/0185050) is relied upon as evidence that rotatable valves are known to be automated by providing motors to rotate the valves.  
Bach et al. (US 2015/0300348) is relied upon as teaching the new encoder feature of independent claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774